Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00272-CR

                                    Gabriel Barrera ZAMARRIPA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR5319
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 1, 2016

DISMISSED

           On May 11, 2016, this court issued an order stating this appeal would be dismissed pursuant

to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right of

appeal was made part of the appellate record within thirty days of the order. See TEX. R. APP. P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant’s counsel filed a response in which he states that he has reviewed the clerk’s

record and “can find no right of appeal” for appellant; counsel concedes that we may dismiss the

appeal for that reason. In light of the record presented, Rule 25.2(d) requires this court to dismiss
                                                                                       04-16-00272-CR


this appeal. TEX. R. APP. P. 25.2(d). The record does not contain a certification that shows the

defendant has the right of appeal; to the contrary, the trial court certification in the record states

“this criminal case is a plea-bargain case, and the defendant has NO right of appeal.” The clerk’s

record contains a written plea bargain, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s record

supports the trial court’s certification that the defendant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 25.2(d).

                                               PER CURIAM

Do not publish




                                                 -2-